Exhibit 10.1

 

BIOSANTE PHARMACEUTICALS, INC.

SECOND AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN

 

(As Amended on May 26, 2011)

 

1.                                       Purpose of Plan.

 

The purpose of the BioSante Pharmaceuticals, Inc. Second Amended and Restated
2008 Stock Incentive Plan (this “Plan”) is to advance the interests of BioSante
Pharmaceuticals, Inc. (the “Company”) and its stockholders by enabling the
Company and its Subsidiaries to attract and retain qualified persons to perform
services for the Company and its Subsidiaries by providing an incentive to such
individuals through opportunities for equity participation in the Company, and
by rewarding such individuals who contribute to the achievement of the Company’s
economic objectives.

 

2.                                       Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 

2.1                                 “Board” means the Board of Directors of the
Company.

 

2.2                                 “Broker Exercise Notice” means a written
notice pursuant to which a Participant, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer or their nominee.

 

2.3                                 “Cause” means “cause” as defined in any
employment or other agreement or policy applicable to the Participant, or if no
such agreement or policy exists, will mean (i) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or any Subsidiary, (ii) any unlawful or
criminal activity of a serious nature, (iii) any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Participant’s overall duties, or (iv) any material breach of
any employment, service, confidentiality, non-compete or non-solicitation
agreement entered into with the Company or any Subsidiary.

 

2.4                                 “Change in Control” means an event described
in Section 14.1 of the Plan; provided, however, if under an Incentive Award that
is subject to Section 409A of the Code is triggered by a Change in Control, the
term Change in Control will mean a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, as such term is defined in Section 409A of the Code.

 

2.5                                 “Code” means the Internal Revenue Code of
1986, as amended (including, when the context requires, all regulations,
interpretations and rulings issued thereunder).

 

2.6                                 “Committee” means the group of individuals
administering the Plan, as provided in Section 3 of the Plan.

 

2.7                                 “Common Stock” means the common stock of the
Company, par value $0.0001 per share, or the number and kind of shares of stock
or other securities into which such Common Stock may be changed in accordance
with Section 4.3 of the Plan.

 

--------------------------------------------------------------------------------


 

2.8                                 “Disability” means the disability of the
Participant such as would entitle the Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or Subsidiary
then covering the Participant or, if no such plan exists or is applicable to the
Participant, the permanent and total disability of the Participant within the
meaning of Section 22(e)(3) of the Code; provided, however, if distribution of
an Incentive Award subject to Section 409A of the Code is triggered by an
Eligible Recipient’s Disability, such term will mean that the Eligible Recipient
is disabled as defined by Section 409A of the Code and the regulations and
rulings issued thereunder.

 

2.9                                 “Effective Date” means May 26, 2011 or such
later date as this Plan is approved by the Company’s stockholders.

 

2.10                           “Eligible Recipients” means (a) for the purposes
of granting Incentive Stock Options, all employees (including, without
limitation, officers and directors who are also employees) of the Company or any
Subsidiary and (b) for the purposes of granting Non-Statutory Stock Options and
other Incentive Awards, all employees (including, without limitation, officers
and directors who are also employees) of the Company or any Subsidiary and any
non-employee directors, consultants, advisors and independent contractors of the
Company or any Subsidiary

 

2.11                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.12                           “Fair Market Value” means, with respect to the
Common Stock, as of any date: (i) the closing sale price of the Common Stock at
the end of the regular trading session, as reported by The NASDAQ Stock Market,
The New York Stock Exchange, The American Stock Exchange or any national
exchange on which the Common Stock is then listed or quoted (or, if no shares
were traded on such date, as of the next preceding date on which there was such
a trade); or (ii) if the Common Stock is not so listed, admitted to unlisted
trading privileges, or reported on any national exchange or, the closing sale
price as of such date at the end of the regular trading session, as reported by
OTC Bulletin Board or the Pink Sheets LLC, or other comparable service (or, if
no shares were traded or quoted on such date, as of the next preceding date on
which there was such a trade or quote); or (iii) if the Common Stock is not so
listed or reported, such price as the Committee determines in good faith, and
consistent with the definition of “fair market value” under Section 409A of the
Code.

 

2.13                           “Incentive Award” means an Option, Stock
Appreciation Right, Restricted Stock Award, Stock Unit Award, Performance Award
or Stock Bonus granted to an Eligible Recipient pursuant to the Plan.

 

2.14                           “Incentive Stock Option” means a right to
purchase shares of Common Stock granted to an Eligible Recipient pursuant to
Section 6 of the Plan that qualifies as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

2.15                           “Non-Statutory Stock Option” means a right to
purchase shares of Common Stock granted to an Eligible Recipient pursuant to
Section 6 of the Plan that does not qualify as an Incentive Stock Option.

 

2.16                           “Option” means an Incentive Stock Option or a
Non-Statutory Stock Option.

 

2.17                           “Participant” means an Eligible Recipient who
receives one or more Incentive Awards under the Plan.

 

2.18                           “Performance Award” means a right granted to an
Eligible Recipient pursuant to Section 10 of the Plan to receive an amount of
cash, a number of shares of Common Stock, or a combination of

 

2

--------------------------------------------------------------------------------


 

both, contingent upon achievement of specified performance objectives during a
specified period.  A Performance Award is also commonly referred to as a
“performance unit.”

 

2.19                           “Previously Acquired Shares” means shares of
Common Stock that are already owned by the Participant or, with respect to any
Incentive Award, that are to be issued to the Participant upon the grant,
exercise or vesting of such Incentive Award.

 

2.20                           “Prior Plan” means the BioSante
Pharmaceuticals, Inc. Amended and Restated 1998 Stock Plan.

 

2.21                           “Restricted Stock Award” means an award of shares
of Common Stock granted to an Eligible Recipient pursuant to Section 8 of the
Plan that are subject to restrictions on transferability and/or a risk of
forfeiture.

 

2.22                           “Retirement” means termination of employment or
service at age 55 or older and completion of at least ten years of continuous
service.

 

2.23                           “Securities Act” means the Securities Act of
1933, as amended.

 

2.24                           “Stock Appreciation Right” means a right granted
to an Eligible Recipient pursuant to Section 7 of the Plan to receive a payment
from the Company, in the form of shares of Common Stock, cash or a combination
of both, equal to the difference between the Fair Market Value of one or more
shares of Common Stock and a specified exercise price of such shares.

 

2.25                           “Stock Bonus” means an award of shares of Common
Stock granted to an Eligible Recipient pursuant to Section 11 of the Plan.

 

2.26                           “Stock Unit Award” means a right granted to an
Eligible Recipient pursuant to Section 9 of the Plan to receive the Fair Market
Value of one or more shares of Common Stock, payable in cash, shares of Common
Stock, or a combination of both, the payment, issuance, retention and/or vesting
of which is subject to the satisfaction of specified conditions, which may
include achievement of specified performance objectives.  A Stock Unit Award
when payable in shares of Common Stock is also commonly referred to as a
“restricted stock unit.”

 

2.27                           “Subsidiary” means any entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant equity interest, as determined by the Committee, provided the
Company has a “controlling interest” in the Subsidiary as defined in Treas. Reg.
Sec. 1.409A-1(b)(5)(iii)(E)(1).

 

2.28                           “Tax Date” means the date any withholding tax
obligation arises under the Code for a Participant with respect to an Incentive
Award.

 

3.                                       Plan Administration.

 

3.1                                 The Committee.  The Plan will be
administered by the Board or by a committee of the Board.  So long as the
Company has a class of its equity securities registered under Section 12 of the
Exchange Act, any committee administering the Plan will consist solely of two or
more members of the Board who are “non-employee directors” within the meaning of
Rule 16b-3 under the Exchange Act and who are “independent” as required by the
listing standards of The NASDAQ Stock Market (or other applicable exchange or
market on which the Company’s Common Stock may be traded or quoted).  Such a
committee, if established, will act by majority approval of the members (but may
also take action by the

 

3

--------------------------------------------------------------------------------


 

written consent of all of the members of such committee), and a majority of the
members of such a committee will constitute a quorum.   As used in the Plan,
“Committee” will refer to the Board or to such a committee, if established.  To
the extent consistent with applicable corporate law of the Company’s
jurisdiction of incorporation, the Committee may delegate to any officers of the
Company the duties, power and authority of the Committee under the Plan pursuant
to such conditions or limitations as the Committee may establish; provided,
however, that only the Committee may exercise such duties, power and authority
with respect to Eligible Recipients who are subject to Section 16 of the
Exchange Act.  The Committee may exercise its duties, power and authority under
the Plan in its sole and absolute discretion without the consent of any
Participant or other party, unless the Plan specifically provides otherwise. 
Each determination, interpretation or other action made or taken by the
Committee pursuant to the provisions of the Plan will be final, conclusive and
binding for all purposes and on all persons, and no member of the Committee will
be liable for any action or determination made in good faith with respect to the
Plan or any Incentive Award granted under the Plan.

 

3.2                                 Authority of the Committee.

 

(a)                                  In accordance with and subject to the
provisions of the Plan, the Committee will have the authority to determine all
provisions of Incentive Awards as the Committee may deem necessary or desirable
and as consistent with the terms of the Plan, including, without limitation, the
following:  (i) the Eligible Recipients to be selected as Participants; (ii) the
nature and extent of the Incentive Awards to be made to each Participant
(including the number of shares of Common Stock to be subject to each Incentive
Award, any exercise price, the manner in which Incentive Awards will vest or
become exercisable and whether Incentive Awards will be granted in tandem with
other Incentive Awards) and the form of written agreement, if any, evidencing
such Incentive Award; (iii) the time or times when Incentive Awards will be
granted; (iv) the duration of each Incentive Award; and (v) the restrictions and
other conditions to which the payment or vesting of Incentive Awards may be
subject.  In addition, the Committee will have the authority under the Plan in
its sole discretion to pay the economic value of any Incentive Award in the form
of cash, Common Stock or any combination of both.

 

(b)                                 Subject to Section 3.2(d) of the Plan, the
Committee will have the authority under the Plan to amend or modify the terms of
any outstanding Incentive Award in any manner, including, without limitation,
the authority to modify the number of shares or other terms and conditions of an
Incentive Award, extend the term of an Incentive Award, accelerate the
exercisability or vesting or otherwise terminate any restrictions relating to an
Incentive Award, accept the surrender of any outstanding Incentive Award or, to
the extent not previously exercised or vested, authorize the grant of new
Incentive Awards in substitution for surrendered Incentive Awards; provided,
however that the amended or modified terms are permitted by the Plan as then in
effect and that any Participant adversely affected by such amended or modified
terms has consented to such amendment or modification.

 

(c)                                  In the event of (i) any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares, rights offering, extraordinary
dividend or divestiture (including a spin-off) or any other similar change in
corporate structure or shares; (ii) any purchase, acquisition, sale, disposition
or write-down of a significant amount of assets or a significant business;
(iii) any change in accounting principles or practices, tax laws or other such
laws or provisions affecting reported results; (iv) any uninsured catastrophic
losses or extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 or in management’s discussion and analysis of
financial performance appearing in the Company’s annual report to stockholders
for the applicable year; or (v) any other similar change,

 

4

--------------------------------------------------------------------------------


 

in each case with respect to the Company or any other entity whose performance
is relevant to the grant or vesting of an Incentive Award, the Committee (or, if
the Company is not the surviving corporation in any such transaction, the board
of directors of the surviving corporation) may, without the consent of any
affected Participant, amend or modify the vesting criteria (including any
performance objectives) of any outstanding Incentive Award that is based in
whole or in part on the financial performance of the Company (or any Subsidiary
or division or other subunit thereof) or such other entity so as equitably to
reflect such event, with the desired result that the criteria for evaluating
such financial performance of the Company or such other entity will be
substantially the same (in the sole discretion of the Committee or the board of
directors of the surviving corporation) following such event as prior to such
event; provided, however, that the amended or modified terms are permitted by
the Plan as then in effect, including the limitations in Section 3.2(a) and
3.2(b).

 

(d)                                 Notwithstanding any other provision of this
Plan other than Section 4.3, the Committee may not, without prior approval of
the Company’s stockholders, seek to effect any re-pricing of any previously
granted, “underwater” Option or Stock Appreciation Right by:  (i) amending or
modifying the terms of the Option or Stock Appreciation Right to lower the
exercise price; (ii) canceling the underwater Option or Stock Appreciation Right
in exchange for (A) cash; (B) replacement Options or Stock Appreciation Rights
having a lower exercise price; or (C) other Incentive Awards; or
(iii) repurchasing the underwater Options or Stock Appreciation Rights and
granting new Incentive Awards under this Plan.  For purposes of this
Section 3.2(d), Options and Stock Appreciation Rights will be deemed to be
“underwater” at any time when the Fair Market Value of the Common Stock is less
than the exercise price of the Option or Stock Appreciation Right.

 

(e)                                  In addition to the authority of the
Committee under Section 3.2(b) of the Plan and notwithstanding any other
provision of the Plan, the Committee may, in its sole discretion, amend the
terms of the Plan or Incentive Awards with respect to Participants resident
outside of the United States or employed by a non-U.S. Subsidiary in order to
comply with local legal requirements, to otherwise protect the Company’s or
Subsidiary’s interests, or to meet objectives of the Plan, and may, where
appropriate, establish one or more sub-plans (including the adoption of any
required rules and regulations) for the purposes of qualifying for preferred tax
treatment under foreign tax laws.  The Committee shall have no authority,
however, to take action pursuant to this Section 3.2(e) of the Plan: (i) to
reserve shares or grant Incentive Awards in excess of the limitations provided
in Section 4.1 of the Plan; (ii) to effect any re-pricing in violation of
Section 3.2(d) of the Plan; (iii) to grant Options or Stock Appreciation Rights
having an exercise price in violation of Section 6.2 or 7.2 of the Plan, as the
case may be; or (iv) for which stockholder approval would then be required
pursuant to Section 422 of the Code or the rules of The NASDAQ Stock Market (or
other applicable exchange or market on which the Company’s Common Stock may be
traded or quoted).

 

4.                                       Shares Available for Issuance.

 

4.1                                 Maximum Number of Shares Available; Certain
Restrictions on Awards.  Subject to adjustment as provided in Section 4.3 of the
Plan, the maximum number of shares of Common Stock that will be available for
issuance under the Plan will be the sum of:

 

(a)                                  6,000,000;

 

5

--------------------------------------------------------------------------------


 

(b)                                 the number of shares of Common Stock subject
to Incentive Awards outstanding under the Prior Plan as of the Effective Date
but only to the extent that such outstanding Incentive Awards are forfeited,
expire or otherwise terminate without the issuance of such shares of Common
Stock;

 

(c)                                  the number of shares issued or Incentive
Awards granted under the Plan in connection with the settlement, assumption or
substitution of outstanding awards or obligations to grant future awards as a
condition of the Company and/or any Subsidiary(ies) acquiring, merging or
consolidating with another entity; and

 

(d)                                 the number of shares that are unallocated
and available for grant under a stock plan assumed by the Company or any
Subsidiary(ies) in connection with the merger, consolidation, or acquisition of
another entity by the Company and/or any of its Subsidiaries, based on the
applicable exchange ratio and other transaction terms, but only to the extent
that such shares may be utilized by the Company or its Subsidiaries following
the transaction pursuant to the rules and regulations of The NASDAQ Stock Market
(or other applicable exchange or market on which the Company’s Common Stock may
be traded or quoted).

 

The shares available for issuance under the Plan may, at the election of the
Committee, be either treasury shares or shares authorized but unissued, and, if
treasury shares are used, all references in the Plan to the issuance of shares
will, for corporate law purposes, be deemed to mean the transfer of shares from
treasury.

 

Notwithstanding any other provisions of the Plan to the contrary, (i) no more
than 6,000,000 shares of Common Stock may be issued pursuant to the exercise of
Incentive Stock Options granted under the Plan; and (ii) no more than 2,000,000
shares of Common Stock may be issued or issuable under the Plan in connection
with the grant of Incentive Awards, other than Options or Stock Appreciation
Rights.  All of the foregoing share limits are subject, in each case, to
adjustment as provided in Section 4.3 of the Plan.  Incentive Stock Options
issued as a result of the Company’s assumption or substitution of like awards
issued by any acquired, merged or consolidated entity pursuant to applicable
provisions of the Code will not count towards the limit in clause (i).

 

4.2                                 Accounting for Incentive Awards.  Shares of
Common Stock that are issued under the Plan or that are potentially issuable
pursuant to outstanding Incentive Awards will be applied to reduce the maximum
number of shares of Common Stock remaining available for issuance under the
Plan.  All shares so subtracted from the amount available under the Plan with
respect to an Incentive Award that lapses, expires, is forfeited (including
issued shares forfeited under a Restricted Stock Award) or for any reason is
terminated unexercised or unvested or is settled or paid in cash or any form
other than shares of Common Stock will automatically again become available for
issuance under the Plan; provided, however, that (i) any shares which would have
been issued upon any exercise of an Option but for the fact that the exercise
price was paid by a “net exercise” pursuant to Section 6.4(b) of the Plan or the
tender or attestation as to ownership of Previously Acquired Shares pursuant to
Section 6.4(a) of the Plan will not again become available for issuance under
the Plan; (ii) the full number of shares of Common Stock subject to a Stock
Appreciation Right granted that are settled by the issuance of shares of Common
Stock will be counted against the shares authorized for issuance under this
Plan, regardless of the number of shares actually issued upon settlement of such
Stock Appreciation Right, and will not again become available for issuance under
the Plan; and (iii) shares withheld by the Company to pay the exercise price of
any Incentive Award or satisfy any tax withholding obligation will not again
become available for issuance under the Plan. Any shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Incentive Award will not increase the number of shares available
for future grant of Incentive Awards.  Any shares of Common Stock related to
Incentive Awards under this Plan or under

 

6

--------------------------------------------------------------------------------


 

Prior Plan that terminate by expiration, forfeiture, cancellation or otherwise
without the issuance of shares of Common Stock, or are settled in cash in lieu
of shares, or are exchanged with the Committee’s permission, prior to the
issuance of shares, for Incentive Awards not involving shares, will be available
again for grant under this Plan.

 

4.3                                 Adjustments to Shares and Incentive Awards. 
In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off) or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation)
will make appropriate adjustment (which determination will be conclusive) as to
the number and kind of securities or other property (including cash) available
for issuance or payment under the Plan and, in order to prevent dilution or
enlargement of the rights of Participants, (a) the number and kind of securities
or other property (including cash) subject to outstanding Incentive Awards, and
(b) the exercise price of outstanding Options and Stock Appreciation Rights.

 

5.                                       Participation.

 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries.  Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion.  Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

6.                                       Options.

 

6.1                                 Grant.  An Eligible Recipient may be granted
one or more Options under the Plan, and such Options will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion.  The Committee may
designate whether an Option is to be considered an Incentive Stock Option or a
Non-Statutory Stock Option.  To the extent that any Incentive Stock Option (or
portion thereof) granted under the Plan ceases for any reason to qualify as an
“incentive stock option” for purposes of Section 422 of the Code, such Incentive
Stock Option (or portion thereof) will continue to be outstanding for purposes
of the Plan but will thereafter be deemed to be a Non-Statutory Stock Option. 
Options may be granted to an Eligible Recipient for services provided to a
Subsidiary only if, with respect to such Eligible Recipient, the underlying
shares of Common Stock constitute “service recipient stock” within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(iii).

 

6.2                                 Exercise Price.  The per share price to be
paid by a Participant upon exercise of an Option will be determined by the
Committee in its discretion at the time of the Option grant, provided that such
price will not be less than 100% of the Fair Market Value of one share of Common
Stock on the date of grant (or 110% of the Fair Market Value of one share of
Common Stock on the date of grant of an Incentive Stock Option if, at the time
the Incentive Stock Option is granted, the Participant owns, directly or
indirectly, more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary corporation of the Company).  
Notwithstanding the foregoing, to the extent that Options are granted under the
Plan as a result of the Company’s assumption or substitution of options issued
by any acquired, merged or consolidated entity, the exercise price for such
Options shall be the price determined by the Committee pursuant to the
conversion terms applicable to the transaction.

 

7

--------------------------------------------------------------------------------


 

6.3                                 Exercisability and Duration.  An Option will
become exercisable at such times and in such installments and upon such terms
and conditions as may be determined by the Committee in its sole discretion at
the time of grant (including without limitation (i) the achievement of one or
more specified performance objectives; and/or that (ii) the Participant remain
in the continuous employ or service of the Company or a Subsidiary for a certain
period); provided, however, that no Option may be exercisable after ten
(10) years from its date of grant (five years from its date of grant in the case
of an Incentive Stock Option if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company).

 

6.4                                 Payment of Exercise Price.

 

(a)                                  The total purchase price of the shares to
be purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by (i) tender of a Broker
Exercise Notice; (ii) by tender, or attestation as to ownership, of Previously
Acquired Shares that are acceptable to the Committee; (iii) by a “net exercise”
of the Option (as further described in paragraph (b), below);  or (iv) by a
combination of such methods.

 

(b)                                 In the case of a “net exercise” of an
Option, the Company will not require a payment of the exercise price of the
Option from the Participant but will reduce the number of shares of Common Stock
issued upon the exercise by the largest number of whole shares that has a Fair
Market Value on the exercise date that does not exceed the aggregate exercise
price for the shares exercised under this method. Shares of Common Stock will no
longer be outstanding under an Option (and will therefore not thereafter be
exercisable) following the exercise of such Option to the extent of (i) shares
used to pay the exercise price of an Option under the “net exercise,”
(ii) shares actually delivered to the Participant as a result of such exercise
and (iii) any shares withheld for purposes of tax withholding pursuant to
Section 13.1 of the Plan.

 

(c)                                  Previously Acquired Shares tendered or
covered by an attestation as payment of an Option exercise price will be valued
at their Fair Market Value on the exercise date.

 

6.5                                 Manner of Exercise.  An Option may be
exercised by a Participant in whole or in part from time to time, subject to the
conditions contained in the Plan and in the agreement evidencing such Option, by
delivery in person, by facsimile or electronic transmission or through the mail
of written notice of exercise to the Company at its principal executive office
in Lincolnshire, Illinois and by paying in full the total exercise price for the
shares of Common Stock to be purchased in accordance with Section 6.4 of the
Plan.

 

7.                                       Stock Appreciation Rights.

 

7.1                                 Grant.  An Eligible Recipient may be granted
one or more Stock Appreciation Rights under the Plan, and such Stock
Appreciation Rights will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion.  The Committee will have the sole discretion to determine
the form in which payment of the economic value of Stock Appreciation Rights
will be made to a Participant (i.e., cash, shares of Common Stock or any
combination thereof) or to consent to or disapprove the election by a
Participant of the form of such payment.  Stock Appreciation Rights may be
granted to an Eligible Recipient for services provided

 

8

--------------------------------------------------------------------------------


 

to a Subsidiary only if, with respect to such Eligible Recipient, the underlying
shares of Common Stock constitute “service recipient stock” within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(iii).

 

7.2                                 Exercise Price.  The exercise price of a
Stock Appreciation Right will be determined by the Committee, in its discretion,
at the date of grant but may not be less than 100% of the Fair Market Value of
one share of Common Stock on the date of grant.  Notwithstanding the foregoing,
to the extent that Stock Appreciation Rights are granted under the Plan as a
result of the Company’s assumption or substitution of stock appreciation rights
issued by any acquired, merged or consolidated entity, the exercise price for
such Stock Appreciation Rights shall be the price determined by the Committee
pursuant to the conversion terms applicable to the transaction.

 

7.3                                 Exercisability and Duration.  A Stock
Appreciation Right will become exercisable at such time and in such installments
as may be determined by the Committee in its sole discretion at the time of
grant; provided, however, that no Stock Appreciation Right may be exercisable
after ten (10) years from its date of grant.  A Stock Appreciation Right will be
exercised by giving notice in the same manner as for Options, as set forth in
Section 6.5 of the Plan.

 

7.4                                 Grants in Tandem with Options.  Stock
Appreciation Rights may be granted alone or in addition to other Incentive
Awards, or in tandem with an Option, at the time of grant of the Option.  A
Stock Appreciation Right granted in tandem with an Option shall cover the same
number of shares of Common Stock as covered by the Option (or such lesser number
as the Committee may determine), shall be exercisable at such time or times and
only to the extent that the related Option is exercisable, have the same term as
the Option and shall have an exercise price equal to the exercise price for the
Option.  Upon the exercise of a Stock Appreciation Right granted in tandem with
an Option, the Option shall be canceled automatically to the extent of the
number of shares covered by such exercise; conversely, upon exercise of an
Option having a related Stock Appreciation Right, the Stock Appreciation Right
shall be canceled automatically to the extent of the number of shares covered by
the Option exercise.

 

8.                                       Restricted Stock Awards.

 

8.1                                 Grant.  An Eligible Recipient may be granted
one or more Restricted Stock Awards under the Plan, and such Restricted Stock
Awards will be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion.  The Committee may impose such restrictions or conditions, not
inconsistent with the provisions of the Plan, to the vesting of such Restricted
Stock Awards as it deems appropriate, including, without limitation, (i) the
achievement of one or more specified performance objectives; and/or that (ii)
the Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period.

 

8.2                                 Rights as a Stockholder; Transferability. 
Except as provided in Sections 8.1, 8.3, 8.4 and 15.3 of the Plan, a Participant
will have all voting, dividend, liquidation and other rights with respect to
shares of Common Stock issued to the Participant as a Restricted Stock Award
under this Section 8 upon the Participant becoming the holder of record of such
shares as if such Participant were a holder of record of shares of unrestricted
Common Stock.

 

8.3                                 Dividends and Distributions.  Unless the
Committee determines otherwise in its sole discretion (either in the agreement
evidencing the Restricted Stock Award at the time of grant or at any time after
the grant of the Restricted Stock Award), any dividends or distributions (other
than regular quarterly cash dividends) paid with respect to shares of Common
Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the shares to which such dividends or

 

9

--------------------------------------------------------------------------------


 

distributions relate.  The Committee will determine in its sole discretion
whether any interest will be paid on such dividends or distributions.

 

8.4                                 Enforcement of Restrictions.  To enforce the
restrictions referred to in this Section 8, the Committee may place a legend on
the stock certificates referring to such restrictions and may require the
Participant, until the restrictions have lapsed, to keep the stock certificates,
together with duly endorsed stock powers, in the custody of the Company or its
transfer agent, or to maintain evidence of stock ownership, together with duly
endorsed stock powers, in a certificateless book-entry stock account with the
Company’s transfer agent.

 

9.                                       Stock Unit Awards.

 

An Eligible Recipient may be granted one or more Stock Unit Awards under the
Plan, and such Stock Unit Awards will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.  The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the payment,
issuance, retention and/or vesting of such Stock Unit Awards as it deems
appropriate, including, without limitation, (i) the achievement of one or more
specified performance objectives; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period.

 

10.                                 Performance Awards.

 

An Eligible Recipient may be granted one or more Performance Awards under the
Plan, and such Performance Awards will be subject to such terms and conditions,
if any, consistent with the other provisions of the Plan, as may be determined
by the Committee in its sole discretion, including, but not limited to, the
achievement of one or more specified performance objectives.

 

11.                                 Stock Bonuses.

 

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, if any,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion, including, but not limited to, the achievement
of one or more specified performance objectives.

 

12.                                 Effect of Termination of Employment or Other
Service.  The following provisions shall apply upon termination of a
Participant’s employment or other service with the Company and all Subsidiaries,
except to the extent that the Committee provides otherwise in an agreement
evidencing an Incentive Award at the time of grant or determines pursuant to
Section 12.3 of the Plan.

 

12.1                           Termination Due to Death, Disability or
Retirement.  In the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of death, Disability or
Retirement:

 

(a)                                  All outstanding Options and Stock
Appreciation Rights then held by the Participant will, to the extent exercisable
as of such termination, remain exercisable in full for a period of one year
after such termination (but in no event after the expiration date of any such
Option or Stock Appreciation Right).  Options and Stock Appreciation Rights not
exercisable as of such termination will be forfeited and terminate.

 

(b)                                 All Restricted Stock Awards then held by the
Participant that have not vested as of such termination will be terminated and
forfeited; and

 

10

--------------------------------------------------------------------------------


 

(c)                                  All outstanding but unpaid Stock Unit
Awards, Performance Awards and Stock Bonuses then held by the Participant will
be terminated and forfeited.

 

12.2                           Termination for Reasons Other than Death,
Disability or Retirement. Subject to Section 12.4 of the Plan, in the event a
Participant’s employment or other service is terminated with the Company and all
Subsidiaries for any reason other than death, Disability or Retirement, or a
Participant is in the employ or service of a Subsidiary and the Subsidiary
ceases to be a Subsidiary of the Company (unless the Participant continues in
the employ or service of the Company or another Subsidiary):

 

(a)                                  All outstanding Options and Stock
Appreciation Rights then held by the Participant will, to the extent exercisable
as of such termination, remain exercisable in full for a period of three months
after such termination (but in no event after the expiration date of any such
Option or Stock Appreciation Right).  Options and Stock Appreciation Rights not
exercisable as of such termination will be forfeited and terminate;

 

(b)                                 All Restricted Stock Awards then held by the
Participant that have not vested as of such termination will be terminated and
forfeited; and

 

(c)                                  All outstanding but unpaid Stock Unit
Awards, Performance Awards and Stock Bonuses then held by the Participant will
be terminated and forfeited.

 

12.3                           Modification of Rights Upon Termination. 
Notwithstanding the other provisions of this Section 12, upon a Participant’s
termination of employment or other service with the Company and all
Subsidiaries, the Committee may, in its sole discretion (which may be exercised
at any time on or after the date of grant, including following such
termination), except as provided in clause (ii), below, cause Options or Stock
Appreciation Rights (or any part thereof) then held by such Participant to
terminate, become or continue to become exercisable and/or remain exercisable
following such termination of employment or service, and Restricted Stock
Awards, Stock Unit Awards, Performance Awards or Stock Bonuses then held by such
Participant to terminate, vest or become free of restrictions and conditions to
payment, as the case may be, following such termination of employment or
service, in each case in the manner determined by the Committee; provided,
however, that any such action adversely affecting any outstanding Incentive
Award will not be effective without the consent of the affected Participant
(subject to the right of the Committee to take whatever action it deems
appropriate under Sections 3.2(c), 4.3 and 14 of the Plan).

 

12.4                           Effects of Actions Constituting Cause. 
Notwithstanding anything in the Plan to the contrary, in the event that a
Participant is determined by the Committee, acting in its sole discretion, to
have committed any action which would constitute Cause as defined in Section 2.3
of the Plan, irrespective of whether such action or the Committee’s
determination occurs before or after termination of such Participant’s
employment with the Company or any Subsidiary, all rights of the Participant
under the Plan and any agreements evidencing an Incentive Award then held by the
Participant shall terminate and be forfeited without notice of any kind.  The
Company may defer the exercise of any Option, the vesting of any Restricted
Stock Award or the payment of any Stock Unit Award, Performance Award or Stock
Bonus for a period of up to forty-five (45) days in order for the Committee to
make any determination as to the existence of Cause.

 

12.5                           Determination of Termination of Employment or
Other Service.

 

(a)                                  The change in a Participant’s status from
that of an employee of the Company or any Subsidiary to that of a non-employee
consultant, director or advisor of the Company or any

 

11

--------------------------------------------------------------------------------


 

Subsidiary will, for purposes of the Plan, be deemed to result in a termination
of such Participant’s employment with the Company and its Subsidiaries, unless
the Committee otherwise determines in its sole discretion.

 

(b)                                 The change in a Participant’s status from
that of a non-employee consultant, director or advisor of the Company or any
Subsidiary to that of an employee of the Company or any Subsidiary will not, for
purposes of the Plan, be deemed to result in a termination of such Participant’s
service as a non-employee consultant, director or advisor with the Company and
its Subsidiaries, and such Participant will thereafter be deemed to be an
employee of the Company or its Subsidiaries until such Participant’s employment
is terminated, in which event such Participant will be governed by the
provisions of this Plan relating to termination of employment or service
(subject to paragraph (a), above).

 

(c)                                  Unless the Committee otherwise determines
in its sole discretion, a Participant’s employment or other service will, for
purposes of the Plan, be deemed to have terminated on the date recorded on the
personnel or other records of the Company or the Subsidiary for which the
Participant provides employment or other service, as determined by the Committee
in its sole discretion based upon such records.

 

(d)                                 Notwithstanding the foregoing, if payment of
an Incentive Award that is subject to Section 409A of the Code is triggered by a
termination of a Participant’s employment or other service, such termination
must also constitute a “separation from service” within the meaning of Section
409A of the Code, and any change in employment status that constitutes a
“separation from service” under Section 409A of the Code shall be treated as a
termination of employment or service, as the case may be.

 

12.6                           Breach of Employment, Consulting, Confidentiality
or Non-Compete Agreements.  Notwithstanding anything in the Plan to the contrary
and in addition to the rights of the Committee under Section 12.4 of the Plan,
in the event that a Participant materially breaches the terms of any employment,
consulting, confidentiality or non-compete agreement entered into with the
Company or any Subsidiary (including an employment, consulting, confidentiality
or non-compete agreement made in connection with the grant of an Incentive
Award), whether such breach occurs before or after termination of such
Participant’s employment or other service with the Company or any Subsidiary,
the Committee in its sole discretion may require the Participant to surrender
shares of Common Stock received, and to disgorge any profits (however defined by
the Committee), made or realized by the Participant in connection with any
Incentive Awards or any shares issued upon the exercise or vesting of any
Incentive Awards.

 

13.                                 Payment of Withholding Taxes.

 

13.1                           General Rules.  The Company is entitled to (a)
withhold and deduct from future wages of the Participant (or from other amounts
that may be due and owing to the Participant from the Company or a Subsidiary),
or make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, foreign, state and local withholding
and employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise, vesting or settlement of, or
payment of dividends with respect to, an Incentive Award or a disqualifying
disposition of stock received upon exercise of an Incentive Stock Option; (b)
withhold cash paid or payable or shares of Common Stock from the shares issued
or otherwise issuable to the Participant in connection with an Incentive Award;
or (c) require the Participant promptly to remit the amount of such withholding
to the Company before taking any action, including issuing any shares of Common
Stock, with respect to an Incentive Award.  Shares of Common Stock issued or
otherwise issuable to the Participant in connection

 

12

--------------------------------------------------------------------------------


 

with an Incentive Award that gives rise to the tax withholding obligation that
are withheld for purposes of satisfying the Participant’s withholding or
employment-related tax obligation, will be valued at their Fair Market Value on
the Tax Date.  No withholding will be effected under this Plan which exceeds the
minimum statutory withholding requirements.

 

13.2                           Special Rules.  The Committee may, in its sole
discretion and upon terms and conditions established by the Committee, permit or
require a Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 13.1 of the Plan by
withholding shares of Common Stock underlying an Incentive Award, by electing to
tender, or by attestation as to ownership of, Previously Acquired Shares, by
delivery of a Broker Exercise Notice or a combination of such methods.  For
purposes of satisfying a Participant’s withholding or employment-related tax
obligation, shares of Common Stock withheld by the Company or Previously
Acquired Shares tendered or covered by an attestation will be valued at their
Fair Market Value on the Tax Date.

 

14.                                 Change in Control.

 

14.1                           A “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

 

(a)                                  the sale, lease, exchange or other
transfer, directly or indirectly, of substantially all of the assets of the
Company (in one transaction or in a series of related transactions) to a person
or entity that is not controlled by the Company;

 

(b)                                 the approval by the stockholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company;

 

(c)                                  any person becomes after the effective date
of the Plan the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of (A) 20% or more, but not 50% or more, of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors, unless the transaction resulting in
such ownership has been approved in advance by the Continuity Directors, or (B)
50% or more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuity Directors);

 

(d)                                 a merger or consolidation to which the
Company is a party if the stockholders of the Company immediately prior to
effective date of such merger or consolidation have “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act), immediately following the
effective date of such merger or consolidation, of securities of the surviving
corporation representing (A) more than 50%, but less than 80%, of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors, unless such
merger or consolidation has been approved in advance by the Continuity Directors
(as defined below), or (B) 50% or less of the combined voting power of the
surviving corporation’s then outstanding securities ordinarily having the right
to vote at elections of directors (regardless of any approval by the Continuity
Directors);

 

(e)                                  the Continuity Directors cease for any
reason to constitute at least a majority of the Board; or

 

(f)                                    any other change in control of the
Company of a nature that would be required to be reported pursuant to Section 13
or 15(d) of the Exchange Act, whether or not the Company is then subject to such
reporting requirements.

 

13

--------------------------------------------------------------------------------


 

For purposes of this Section 14, “Continuity Directors” of the Company will mean
any individuals who are members of the Board on the Effective Date and any
individual who subsequently becomes a member of the Board whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the Continuity Directors (either by specific vote or by
approval of the Company’s proxy statement in which such individual is named as a
nominee for director without objection to such nomination).

 

14.2                           Acceleration of Vesting.  Without limiting the
authority of the Committee under Sections 3.2 and 4.3 of the Plan, if a Change
in Control of the Company occurs, then, unless otherwise provided by the
Committee in its sole discretion either in the agreement evidencing an Incentive
Award at the time of grant or at any time after the grant of an Incentive Award:
(a) all Options and Stock Appreciation Rights will become immediately
exercisable in full and will remain exercisable in accordance with their terms;
(b) all Restricted Stock Awards will become immediately fully vested and
non-forfeitable; and (c) any conditions to the payment of Stock Unit Awards,
Performance Awards and Stock Bonuses will lapse.

 

14.3                           Cash Payment.  If a Change in Control of the
Company occurs, then the Committee, if approved by the Committee in its sole
discretion either in an agreement evidencing an Incentive Award at the time of
grant or at any time after the grant of an Incentive Award, and without the
consent of any Participant affected thereby, may determine that: (i) some or all
Participants holding outstanding Options will receive, with respect to some or
all of the shares of Common Stock subject to such Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the excess of the Fair Market Value of such shares immediately prior to the
effective date of such Change in Control of the Company over the exercise price
per share of such Options (or, in the event that there is no excess, that such
Options will be terminated); and (ii) some or all Participants holding
Performance Awards will receive, with respect to some or all of the shares of
Common Stock subject to such Performance Awards, as of the effective date of any
such Change in Control of the Company, cash in an amount equal the Fair Market
Value of such shares immediately prior to the effective date of such Change in
Control.

 

15.                                 Rights of Eligible Recipients and
Participants; Transferability.

 

15.1                           Employment or Service.  Nothing in the Plan will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment or service of any Eligible Recipient or Participant at
any time, nor confer upon any Eligible Recipient or Participant any right to
continue in the employ or service of the Company or any Subsidiary.

 

15.2                           Rights as a Stockholder; Dividends.  As a holder
of Incentive Awards (other than Restricted Stock Awards), a Participant will
have no rights as a stockholder unless and until such Incentive Awards are
exercised for, or paid in the form of, shares of Common Stock and the
Participant becomes the holder of record of such shares.  Except as otherwise
provided in the Plan or otherwise provided by the Committee, no adjustment will
be made in the amount of cash payable or in the number of shares of Common Stock
issuable under Incentive Awards denominated in or based on the value of shares
of Common Stock as a result of cash dividends or distributions paid to holders
of Common Stock prior to the payment of, or issuance of shares of Common Stock
under, such Incentive Awards.

 

15.3                           Restrictions on Transfer.

 

(a)                                  Except pursuant to testamentary will or the
laws of descent and distribution or as otherwise expressly permitted by
subsections (b) and (c) below, no right or interest of any Participant in an
Incentive Award prior to the exercise (in the case of Options) or vesting or
issuance (in the case of Restricted Stock Awards and Performance Awards) of such
Incentive

 

14

--------------------------------------------------------------------------------


 

Award will be assignable or transferable, or subjected to any lien, during the
lifetime of the Participant, either voluntarily or involuntarily, directly or
indirectly, by operation of law or otherwise.

 

(b)                                 A Participant will be entitled to designate
a beneficiary to receive an Incentive Award upon such Participant’s death, and
in the event of such Participant’s death, payment of any amounts due under the
Plan will be made to, and exercise of any Options or Stock Appreciation Rights
(to the extent permitted pursuant to Section 12 of the Plan) may be made by,
such beneficiary.  If a deceased Participant has failed to designate a
beneficiary, or if a beneficiary designated by the Participant fails to survive
the Participant, payment of any amounts due under the Plan will be made to, and
exercise of any Options or Stock Appreciation Rights (to the extent permitted
pursuant to Section 12 of the Plan) may be made by, the Participant’s legal
representatives, heirs and legatees.  If a deceased Participant has designated a
beneficiary and such beneficiary survives the Participant but dies before
complete payment of all amounts due under the Plan or exercise of all
exercisable Options or Stock Appreciation Rights, then such payments will be
made to, and the exercise of such Options or Stock Appreciation Rights may be
made by, the legal representatives, heirs and legatees of the beneficiary.

 

(c)                                  Upon a Participant’s request, the Committee
may, in its sole discretion, permit a transfer of all or a portion of a
Non-Statutory Stock Option, other than for value, to such Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, any person sharing such
Participant’s household (other than a tenant or employee), a trust in which any
of the foregoing have more than fifty percent of the beneficial interests, a
foundation in which any of the foregoing (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty percent of the voting interests.  Any permitted
transferee will remain subject to all the terms and conditions applicable to the
Participant prior to the transfer.  A permitted transfer may be conditioned upon
such requirements as the Committee may, in its sole discretion, determine,
including, but not limited to execution and/or delivery of appropriate
acknowledgements, opinion of counsel, or other documents by the transferee.

 

15.4                           Non-Exclusivity of the Plan.  Nothing contained
in the Plan is intended to modify or rescind any previously approved
compensation plans or programs of the Company or create any limitations on the
power or authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.

 

16.                                 Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable.  The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares

 

15

--------------------------------------------------------------------------------


 

of Common Stock, as may be deemed necessary or advisable by the Company in order
to comply with such securities law or other restrictions.

 

17.                                 Compliance with Section 409A.

 

It is intended that the Plan and all Incentive Awards hereunder be administered
in a manner that will comply with the requirements of Section 409A of the Code,
or the requirements of an exception to Section 409A of the Code.  The Committee
is authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code (including any transition or grandfather rules relating thereto). 
Notwithstanding anything in this Section 17 to the contrary, with respect to any
Incentive Award subject to Section 409A of the Code, no amendment to or payment
under such Incentive Award will be made unless and only to the extent permitted
under Section 409A of the Code.

 

18.                                 Plan Amendment, Modification and
Termination.

 

The Board may suspend or terminate the Plan or any portion thereof at any time. 
In addition to the authority of the Committee to amend the Plan under Section
3.2(e) of the Plan, the Board may amend the Plan from time to time in such
respects as the Board may deem advisable in order that Incentive Awards under
the Plan will conform to any change in applicable laws or regulations or in any
other respect the Board may deem to be in the best interests of the Company;
provided, however, that no such amendments to the Plan will be effective without
approval of the Company’s stockholders if: (i) stockholder approval of the
amendment is then required pursuant to Section 422 of the Code or the rules of
The NASDAQ Stock Market (or other applicable exchange or market on which the
Company’s Common Stock may be traded or quoted); or (ii) such amendment seeks to
increase the number of shares authorized for issuance hereunder (other than by
virtue of an adjustment under Section 4.3 of the Plan) or to modify Section
3.2(d) of the Plan.  No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.2(c), 4.3 and 14 of the Plan.

 

19.                                 Effective Date and Duration of the Plan.

 

The Plan will be effective as of the Effective Date and will terminate at
midnight on the day before the tenth (10th) anniversary of the Effective Date,
and may be terminated prior to such time by Board action.  No Incentive Award
will be granted after termination of the Plan.  Incentive Awards outstanding
upon termination of the Plan may continue to be exercised, earned or become free
of restrictions, according to their terms.

 

20.                                 Miscellaneous.

 

20.1                           Dividend Equivalents.  Any Participant selected
by the Committee may be granted dividend equivalents based on the dividends
declared on shares of Common Stock that are subject to any Incentive Award, to
be credited as of dividend payment dates, during the period between the date the
Incentive Award is granted and the date the Incentive Award is exercised, vests
or expires, as determined by the Committee.  Such dividend equivalents will be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Committee.  Notwithstanding the foregoing, the Committee may not grant dividend
equivalents based on the dividends declared on shares of Common Stock that are
subject to an Option or Stock Appreciation

 

16

--------------------------------------------------------------------------------


 

Right and further, no dividend or dividend equivalents will be paid out with
respect to any unvested Incentive Awards, the vesting of which is based on the
achievement of performance objectives.

 

20.2                           Fractional Shares.  No fractional shares of
Common Stock will be issued or delivered under the Plan or any Award. The
Committee will determine whether cash, other Awards or other property will be
issued or paid.

 

20.3                           Governing Law.  Except to the extent expressly
provided herein or in connection with other matters of corporate governance and
authority (all of which shall be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the laws of the State of Illinois, notwithstanding the conflicts of laws
principles of any jurisdictions.

 

20.4                           Successors and Assigns.  The Plan will be binding
upon and inure to the benefit of the successors and permitted assigns of the
Company and the Participants.

 

20.5                           Construction.  Wherever possible, each provision
of the Plan and any agreement evidencing an Incentive Award granted under the
Plan will be interpreted so that it is valid under the applicable law.  If any
provision of the Plan or any agreement evidencing an Incentive Award granted
under the Plan is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid.  The remainder of the
Plan and the Incentive Award agreement also will continue to be valid, and the
entire Plan and Incentive Award agreement will continue to be valid in other
jurisdictions.

 

17

--------------------------------------------------------------------------------